DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections 
Claims 1, 10, 12, 18 ,20 are objected to because of the following informalities:
Claim 1, “the base frame (11)” in line 14 should be “a base frame (11)”.
In claim 1 line 15, “the implant base frame (91)” should read “the implant base body (91)” for consistency.
In claim 10 line 5, “a detection mode” should read “the detection mode” since the limitation was introduced in claim 1.   
In claim 10 line 9, “a cutting mode” should read “the cutting mode” since the limitation was introduced in claim 1.   
In claim 12 line 3, “Attaching” should read “attaching”.
In claim 12, “attaching the first blade” should be “,wherein the blade is a first blade, and attaching the first blade” for clarity and consistency with claim 10. 
In claim 18 line 2, “a base frame” should be “the base frame” since it has antecedent basis in claim 1. 
In claim 20 line , “a blade holder” should be “the blade holder” since it has antecedent basis in claim 9. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 6-12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schilli (EP1582174A2) in view of Taub (EP2781202A1). 
Regarding claim 1, Schilli teaches a device (3, Figure 3) for exposing an implant base body (1, Figure 1) ([0001]-[0002]),
wherein, during exposure, the gum covering the implant base body is cut to expose the implant base body ([0032] lines 1-3), is removed in the shape of a circular hole (the punch is a cylindrical punch);
a blade (310, Figure 3) for cutting the gum ([0032] lines 1-3), characterized in that the blade is annular (the punch is a cylindrical punch refer to [0032] and Figure 3). 
Schilli teaches a probe (30, Figure 4) with a probe tip (302) for locating and assessing the stability of the bore of the healing cap of an implant under a closed gingiva ([0030]-[0031]), however, Schilli does not teach the device (3) comprises a sensor for determining the position of the implant base body covered by the gum.  
Taub teaches an implant fixture locator in the same field of endeavor of devices for locating a dental implant within the gingiva ([0009] lines 1-2). Taub teaches the device (300) includes a sensor (200, Figure 2A) that is used to sense the location and position of a dental implant fixture (252, Figure 2A) within a closed gingiva (240, Figure 2A) to provide an apparatus to enable precise location of implant fixtures to allow opening a very small area of the gum tissue exactly where the implant head is to avoid having to cut and then suture up the gum tissue and reduce surgical interventions ([0004] lines 1-3). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Schilli to include a sensor, as taught by Taub, in order to eliminate the need for anesthesia or unnecessary cutting before finding the implant head. This modification would prevent the need for suturing or multiple surgical interventions since it would provide accuracy of the desired cutting location. 
It would further be obvious to place the sensor at or around the body of the probe because it is necessary for the sensor to be located proximal to the tip of the probe and to be able to extend with it since it will be sensing and detecting the proximity of the implant as it hovers near the location. 
The resultant device of Schilli in view of Taub would include a sensor to locate the implant head, the probe tip to mark the location to be cut, and a blade to punch a cylindrical hole within the gum around a head of an implant fixture. Schilli further teaches that the device is transferable between a detection mode and a cutting mode ([0007] lines 1-2), that, in the detection mode, the sensor is arranged on a base frame (see annotated Figure below; the sensor will be located proximal to the front end of the punch, near the probe, for accurate sensing. The sensor, blade and probe are all on part of the body of the device or the base frame) in such a way as to determine the position of the implant base frame arranged under the gum, that in the detection mode, the blade is arranged on the base frame in such a way that cutting of the gum by the blade is prevented ([0007] lines 1-8; the sensor would extend with the probe to locate and mark the area before cutting, then the punch blades can be drawn out again, allowing better and safer handling of the device).  

    PNG
    media_image1.png
    720
    396
    media_image1.png
    Greyscale

Regarding claim 2, Schilli in view of Taub teaches the device (3) according to claim 1 (see rejection above), characterized in that the sensor is configured to reflect information about proximity of an object ([0015] lines 1-2).

Regarding claim 3, Schilli in view of Taub teaches the device (3) according to claim 1 (see rejection above), characterized in, that the blade and the sensor are mounted in locally defined relation to each other on the device. The modified device has the sensor located near or around the same part as the probe is (near 303) because it must be proximal to the tip of the device for accurate sensing, indicating that both the sensor and the blade are mounted on the body of the device (3).  

Regarding claim 6, Schilli in view of Taub teaches the device (3) according to claim 1 (see rejection above), characterized in that the blade is secured with a blade securing device (31, Figure 5). The blade is drawn out or extended out ([0007] lines 1-8) with housing 31 when needed. 

Regarding claim 7, Schilli in view of Taub teaches the device (3) according to claim 1 (see rejection above), characterized in that the blade and the sensor are arranged on the base frame in such a way that the blade and the sensor are displaced relative to each other for transfer from the detection mode to the cutting mode. The modified device has the sensor located near or around the same part as the probe is (near 303) because it must be proximal to the tip of the device for accurate sensing, indicating that both the sensor and the blade are mounted on the body of the device (3). Schili teaches that the blade is drawn out (extends beyond the probe along the same axis) when cutting is desired ([0007] lines 1-8). 

Regarding claim 8, Schilli in view of Taub teaches the device according to claim 1 (see rejection above), characterized in that the blade and the sensor are aligned centered to a common axis (A) (the common axis A passes through a center of both the blade and the sensor; see annotated Figure below).

    PNG
    media_image2.png
    800
    440
    media_image2.png
    Greyscale


Regarding claim 9, Schilli in view of Taub teaches the device according to claim 1 (See rejection above) but is silent to a sterility barrier is arranged between the blade and the sensor, or in that the sterility barrier is connected to a blade holder. 
Taub teaches the sensor (200) further includes a thin membrane (244) made of electrically non-conductive and non-magnetic material to close openings and electronics within the sensor to prevent moisture and saliva penetration into the coil and sensor electronics ( Taub [0016] lines 1-8). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the sensor of Schilli in view of Taub to include a membrane or barrier film around the sensor, as taught by Taub, to protect the sensor from saliva, moisture or blood during cutting or making the gum. Since the membrane will be located around the sensor, it will be located between the cutting blade and the sensor. 

Regarding claim 10, Schilli in view of Taub teaches a method for positioning (Schilli, [0031] lines 3-4) a device according to claim 1 for the purpose of a subsequent exposure of an implant base body (1, Figure 1), the method comprising the following method steps: 
providing the device according to claim 1 (see claim 1 rejection) in the detection mode (the device including the sensor is provided and placed near the implant region to locate it); 
determining the position of the implant base body , thereby positioning the sensor at a first position on the gum ([0032] lines 3-10; the sensor and the probe are initially placed above the gum, in which the sensor accurately located the head of the implant fixture and the probe is pushed to mark a location in the gum), 
wherein the blade is spaced apart from the gum, transferring the device from the detection mode to a cutting mode, wherein by transferring the device from the detection mode to the cutting mode the blade is brought into contact with the gum at the first position or is not brought into contact with the gum ([0007] lines 1-8 and [0008] lines 1-5). The cylindrical blade is first spaced from the gum when the sensor is locating the implant, then the blade can be drawn out to extend down and punch the gum in the marked location.   
Regarding claim 11, Schilli in view of Taub teaches the method according to claim 10 (See rejection above), wherein after transferring the device from the detection mode to the cutting mode, the gum is cut with the blade, and wherein the implant base body is exposed ([0007] lines 1-8 and [0008] lines 1-5). The sensor first detects the location of the implant, to next punch the gum tissue around the implant head with the cylindrical blade (310) and exposing the implant.   

Regarding claim 12, Schilli in view of Taub teaches the method according to claim 10 (See rejection above), attaching a first blade to the base frame (a blade 310 must be attached to the device to be able to have a functional device). However, Schilli in view of Taub is silent to the method further comprising the following method steps: 
attaching a first sterility barrier 
wherein the first sterility barrier is disposed between the sensor and the first blade. 
Taub teaches the sensor (200) further includes a thin membrane (244) made of electrically non-conductive and non-magnetic material to close openings and electronics within the sensor to prevent moisture and saliva penetration into the coil and sensor electronics ( Taub [0016] lines 1-8). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Schilli in view of Taub to include attaching a membrane or barrier film around the sensor, as taught by Taub, to protect the sensor from saliva, moisture or blood during cutting or making the gum. Since the membrane will be located around the sensor, it will be located between the cutting blade and the sensor. 
Regarding claim 14, Schilli in view of Taub teaches a method of preparing a device according to claim 1 for the purpose of a subsequent exposure of an implant base body (1, Figure 1), the method comprising the following method steps:
 providing the device (see figure 3); 
attaching a first blade to the base frame (the cylindrical blade 310 is attached to the device before its provided) but does not teach attaching a first sterility barrier wherein the first sterility barrier is disposed between the sensor and the first blade. 
Taub teaches the sensor (200) further includes a thin membrane (244) made of electrically non-conductive and non-magnetic material to close openings and electronics within the sensor to prevent moisture and saliva penetration into the coil and sensor electronics ( Taub [0016] lines 1-8). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Schilli in view of Taub to include a attaching a membrane or barrier film around the sensor, as taught by Taub, to protect the sensor from saliva, moisture or blood during cutting or making the gum. Since the membrane will be located around the sensor, it will be located between the cutting blade and the sensor. 

Regarding claim 16, Schilli in view of Taub teaches the device according to claim 1 (see rejection above), wherein the implant base body (1+2, Figures 1-2) is fixed in a jaw of a person and is covered by gum ([0002] lines 1-3).  
Regarding claim 17, Schilli in view of Taub teaches the device according to claim 2 (see rejection above). Taub further teaches wherein the sensor is a capacitive and/or magnetic sensor ([0014] lines 1-4).  
Regarding claim 18, Schilli in view of Taub teaches the device according to claim 3 (see rejection above), wherein the blade and the sensor are mounted on a base frame (see Schilli figure 3). The modified device has the sensor located near or around the same part as the probe is (near 303) because it must be proximal to the tip of the device for accurate sensing, indicating that both the sensor and the blade are mounted on the body of the device (3).
Regarding claim 19, Schilli in view of Taub teaches the device according to claim 8 (See rejection above), wherein the blade (310) and/or the sensor is movable along the axis (A) for transfer from the detection mode to the cutting mode ([0007-0008] and see annotated Figure below). The blade is movable along A-A when needed to punch the gum. 

    PNG
    media_image2.png
    800
    440
    media_image2.png
    Greyscale

Claims  13, 15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schilli (EP1582174A2) in view of Taub (EP2781202A1) and further in view of Manley (US Patent Application Pub No 2005/0265522) and Reifman et al. (US Patent Application Pub No. 2014/0087326). 
Regarding claim 13, Schilli in view of Taub teaches the method according to claim 12 (See rejection above), but is silent to the method comprising the steps after cutting the gum: removing the first blade and the first sterility barrier, providing a second blade and a second sterility barrier and attaching the second sterility barrier and attaching the second blade to the base frame, wherein the second sterility barrier is located between the sensor and the second blade.
Manley teaches a sensor (Manley, 110 Figure 3) for use in the same field of endeavor of dental detection devices for proximal sensing in an oral cavity (Manley, abstract). Manley teaches the sensor is provided with a barrier cover (Manley, 105, Figure 3), similar to a sleeve, that slides through from an open side and dresses the sensor until it reaches a closed side of the barrier (see Figure 3), for enclosing the sensor in a manner that will alleviate potential contamination, provide improved containment and security for the sensor and facilitate sterilization of the sensor by being easily removable for sterilizing or disposing (Manley, [0032] lines 1-19). 
It would have been obvious for one having ordinary skill in the art to modify the membrane of Schilli in view of Taub to be of the type of a sleeve membrane and include attaching a barrier structure around the sensor, as taught by Manley, because it would provide the ability for replacing the sleeve, facilitate its replacement to maintain the sterility of the sensor, and would save the expense of replacing the sensor, which may cost more to manufacture than a disposable cover would. 
Reifman teaches a device in the same field of endeavor of apparatuses for locating and cutting near a dental implant fixture (abstract). Reifman teaches the device (100, Figure 1) includes a sensor and a cutting blade (802, Figure 8) that can be replaced and disposed of ([0049] lines 8-12). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the blade of Schilli in view of Taub be disposable, as taught by Reifman, because it would allow reusing the device since the blade can be replaced for sterility instead of the need to replace the whole device for each patient, overall lowering the cost of manufacture (blade vs. the whole device) and the convenience of the device. 
Reifman teaches that the first blade is of the disposable type (Reifman [0049] lines 8-12) and modified Schilli in view of Taub, Reifman and Manley teaches that the sterility barrier that is to be inserted over the sensor and between it and the blade is also disposable (Manley [0032] lines 1-8) for the purpose of easier sterility maintenance. Because both the first blade and the sterility barrier of Reifman Schilli in view of Taub, Reifman and Manley are disposable, it is obvious for one having ordinary skill in the art to know that after use, the first blade and the first sterility barrier will be discarded and replaced with an identical blade (second blade) and sterility barrier (second sterility barrier). The replacement blade and barrier will be inserted and attached to the device in the same configuration and location as the first blade and barrier to cut the gum and expose an implant body base in a sterile manner. 
Regarding claim 15, Schilli in view of Taub teaches the method according to claim 14 (see rejection above), but does not teach the method comprising the steps after cutting the gum: removing the first blade and the first sterility barrier, providing a second blade and a second sterility barrier and attaching the second sterility barrier and attaching the second blade to the base frame, wherein the second sterility barrier is located between the sensor and the second blade. 
Manley teaches a sensor (Manley, 110 Figure 3) for use in the same field of endeavor of dental detection devices for proximal sensing in an oral cavity (Manley, abstract). Manley teaches the sensor is provided with a barrier cover (Manley, 105, Figure 3), similar to a sleeve, that slides through from an open side and dresses the sensor until it reaches a closed side of the barrier (see Figure 3), for enclosing the sensor in a manner that will alleviate potential contamination, provide improved containment and security for the sensor and facilitate sterilization of the sensor by being easily removable for sterilizing or disposing (Manley, [0032] lines 1-19). 
It would have been obvious for one having ordinary skill in the art to modify the membrane of Schilli in view of Taub to be of the type of a sleeve membrane and include attaching a barrier structure around the sensor, as taught by Manley, because it would provide the ability for replacing the sleeve, facilitate its replacement to maintain the sterility of the sensor, and would save the expense of replacing the sensor, which may cost more to manufacture than a disposable cover would. 
Reifman teaches a device in the same field of endeavor of apparatuses for locating and cutting near a dental implant fixture (abstract). Reifman teaches the device (100, Figure 1) includes a sensor and a cutting blade (802, Figure 8) that can be replaced and disposed of ([0049] lines 8-12). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the blade of Schilli in view of Taub be disposable, as taught by Reifman, because it would allow reusing the device since the blade can be replaced for sterility instead of the need to replace the whole device for each patient, overall lowering the cost of manufacture (blade vs. the whole device) and the convenience of the device. 
Reifman teaches that the first blade is of the disposable type (Reifman [0049] lines 8-12) and modified Schilli in view of Taub, Reifman and Manley teaches that the sterility barrier that is to be inserted over the sensor and between it and the blade is also disposable (Manley [0032] lines 1-8) for the purpose of easier sterility maintenance. Because both the first blade and the sterility barrier of Schilli in view of Taub, Reifman and Manley are disposable, it is obvious for one having ordinary skill in the art to know that after use, the first blade and the first sterility barrier will be discarded and replaced with an identical blade (second blade) and sterility barrier (second sterility barrier). The replacement blade and barrier will be inserted and attached to the device in the same configuration and location as the first blade and barrier to cut the gum and expose an implant body base in a sterile manner. 

Regarding claim 21, Schilli in view of Taub and further in view of Manley and Reifman teaches the method according to claim 13 (see rejection above), wherein the first sterility barrier is removed by pulling the first sterility barrier over the sensor. The barrier is of a sleeve type meaning that it will be pulled over the sensor to be removed. 
Regarding claim 22, Schilli in view of Taub and further in view of Manley and Reifman teaches the method according to claim 15 (see rejection above), wherein the first sterility barrier is removed by pulling the first sterility barrier over the sensor. The barrier is of a sleeve type meaning that it will be pulled over the sensor to be removed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schilli (EP1582174A2) in view of Taub (EP2781202A1) and further in view of Manley (US Patent Application Pub No 2005/0265522).  
Regarding claim 20, Schilli in view of Taub teaches the device according to claim 9 (see rejection above), wherein, when, the sterility barrier is arranged between the blade and the sensor, the sterility barrier completely surrounds the sensor (the sterility barrier Is a membrane that surrounds the sensor to protect its electronic components) but is silent to the sterility barrier being open on one side and slipped over the sensor with the side open on one side, or, when the sterility barrier is connected to a blade holder, the sterility barrier is connected in a sterile manner or is guided through a blade holder.
Manley teaches a sensor (Manley, 110 Figure 3) for use in the same field of endeavor of dental detection devices for proximal sensing in an oral cavity (Manley, abstract). Manley teaches the sensor is provided with a barrier cover (Manley, 105, Figure 3), similar to a sleeve, that slides through from an open side and dresses the sensor until it reaches a closed side of the barrier (see Figure 3), for enclosing the sensor in a manner that will alleviate potential contamination, provide improved containment and security for the sensor and facilitate sterilization of the sensor by being easily removable for sterilizing or disposing (Manley, [0032] lines 1-19). 
It would have been obvious for one having ordinary skill in the art to modify the membrane of Schilli in view of Taub to be of the type of a sleeve membrane and include attaching a barrier structure around the sensor, as taught by Manley, because it would provide the ability for replacing the sleeve and maintain the sterility of the sensor, and would save the expense of replacing the sensor, which may cost more to manufacture than a disposable cover would. 

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772